DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the secondary reference of Toda 039’ teaches away from using a posterior plate having an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1 because Toda 039’ teaches "some mismatch between the characteristic acoustic impedance of the piezoelectric material and the backing absorber material is desirable, depending on the required bandwidth and sensitivity" (see e.g. paragraph [0006]).
Examiner respectfully disagrees. Claim 1 does not require the posterior plate to have the same acoustic impedance as the piezoelectric wafer.
Regarding Applicant’s argument that the secondary reference of Toda 039’ teaches away from using a posterior plate having an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1 because Toda 039’ teaches that "Generally, the characteristic acoustic impedance of backing absorber 410 is about 4-10 MRayf" (See e.g. paragraph [0069]).
Examiner respectfully disagrees. Toda (302’) teaches the posterior plate has an acoustic impedance between 20 MP a.s.m-1 and 35 MP a.s.m-1 (As shown in Fig.8A, 2-sec × 105, which equals to 25.5 MP a.s.m-1).
Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument that a posterior plate of a transducer as claimed does not serve as an absorber as it is the case in both Toda '302 and Toda '039 but delays waves and therefore delays unwanted signals so that the first signals emitted and/or received by the transducer are of good quality and representative of a measurement to be carried out (see e.g. paragraph [0020] as claimed in the present specification).
Examiner respectfully disagrees. Examiner reminds Applicant of MPEP 2145.VI, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”.
Regarding new limitation “the posterior plate is formed from a material selected from the group consisting of metal materials, ceramic materials having metal particles, and thermoplastic or thermosetting polymer materials having metal particles”.
Toda (302’) teaches the posterior plate (Fig.8A, 510) is formed from a material selected from the group consisting of metal materials, ceramic materials having metal particles, and thermoplastic or thermosetting polymer materials having metal particles 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (U.S. Patent No. 6307302) in view of Toda et al. (U.S. Publication No. 20110050039).
Regarding claim 1, Toda (302’) teaches ultrasonic transducer comprising: at least one piezoelectric wafer (Fig.8A, 252) having two parallel planar main faces: a front face and a posterior face, at least one posterior plate (Fig.8A, 510) having two parallel planar main faces: an anterior face and a rear face, the anterior face of said posterior plate extending facing, and in contact with, the posterior face of the piezoelectric wafer (As shown in Fig.8A), wherein: the posterior plate has a thickness between three and seven times the thickness of the piezoelectric wafer (Fig.8A, the posterior plate 510 has a thickness of 0.7mm and the piezoelectric wafer 252 has a thickness of 0.23mm), the posterior plate (Fig.8A, 510) is formed from a material selected from the group -1 and 35 MP a.s.m-1 (As shown in Fig.8A, Alumina is used as the posterior plate. See attached material properties table from NDT resource center, the acoustic impedance of Alumina is 25.5 g/cm2-sec × 105, which equals to 25.5 MP a.s.m-1).
Toda (302’) is silent about wherein the piezoelectric wafer has an acoustic impedance between 20 MP a.s.m.-1 and 30 MP a.s.m.-1.
Toda (039’) teaches wherein the piezoelectric wafer has an acoustic impedance between 20 MP a.s.m.-1 and 30 MP a.s.m.-1 (Paragraphs 4, 41 and 64).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Toda’s (302’) PVDF-TrFE with Toda’s (039’) piezoelectric material such as lead zirconate titanate because lead zirconate titanate is a typical piezoelectric material and it is easy to obtain.
Regarding claim 2, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches wherein the posterior plate is formed of at least one material adapted to transmit ultrasound waves (Fig.8A, 510).
Regarding claim 3, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches wherein the posterior plate has an acoustic impedance between 25 MP a.s.m-1 and 32 MP a.s.m.-1 2-sec × 105, which equals to 25.5 MP a.s.m-1).
Regarding claim 4, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about wherein the piezoelectric wafer has an acoustic impedance of substantially 25 MP a.s.m.-1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric wafer to have an acoustic impedance of substantially 25 MP a.s.m.-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches wherein the thickness of the piezoelectric wafer is less than 2 mm (Fig.8A, 252).
Regarding claim 6, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about wherein the thickness of the posterior plate is between 1.5 mm and 5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the posterior plate is between 1.5 mm and 5 mm, since it has been held that where the general conditions of In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches a front electrode at the front of, and in contact with, the front face of the piezoelectric wafer, said front electrode being electrically connected to the outside of the transducer, a posterior electrode at the rear of, and in contact with, the rear face of the posterior plate, said posterior electrode being electrically connected to the outside of the transducer (As shown in Fig.8A).
Regarding claim 8, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 7 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about an outer shell having a front wall extending in front of the front electrode  and in front of the front face of the piezoelectric wafer, this front wall having a thinned-down portion, named window, superimposed in front of, and facing, the front electrode and the front face of the piezoelectric wafer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric housing to have a thin middle section, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 8 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about a synthetic resin having a thickness greater than or equal to half 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have a synthetic resin having a thickness greater than or equal to half the thickness of the piezoelectric wafer disposed between the piezoelectric wafer and the inner face of the window of the outer shell, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches Flowmeter comprising at least one ultrasonic transducer in a flow of fluid, wherein each ultrasonic transducer is a transducer according to claim 1 (Column 1, lines 31-41).
Regarding claim 13, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 1 as outlined above, Toda (302’) further teaches wherein the posterior plate has an acoustic impedance between 25 MP a.s.m1 and 32 MP a.s.m1 (As shown in Fig.8A, Alumina is used as the posterior plate. See attached material properties table from NDT resource center, the acoustic impedance of Alumina is 25.5 g/cm2-sec × 105, which equals to 25.5 MP a.s.m-1).
Regarding claim 14, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 2 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about wherein the piezoelectric wafer has an acoustic impedance of substantially 25 MP a.s.m.-1.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 3 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about wherein the piezoelectric wafer has an acoustic impedance of substantially 25 MP a.s.m.-1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the piezoelectric wafer to have an acoustic impedance of substantially 25 MP a.s.m.-1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 5 as outlined above, the combination of Toda (302’) and Toda is silent about wherein the thickness of the piezoelectric wafer is on the order of 500µm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the piezoelectric wafer is on the order of 500µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 3 as outlined above, Toda (302’) further teaches the thickness of the piezoelectric wafer is less than 2 mm (As shown in Fig.8A).
Regarding claim 19, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 4 as outlined above, Toda (302’) further teaches the thickness of the piezoelectric wafer is less than 2 mm (As shown in Fig.8A).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toda (U.S. Patent No. 6307302) in view of Toda et al. (U.S. Publication No. 20110050039) and Moss et al. (U.S. Patent No. 6408699).
Regarding claim 20, the combination of Toda (302’) and Toda (039’) teaches all the features of claim 12 as outlined above, the combination of Toda (302’) and Toda (039’) is silent about two ultrasonic transducers facing each other.
Moss teaches two ultrasonic transducers facing each other (Fig.1, 101 and 103).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have two ultrasonic transducers in Toda’s (302’) flow meter because it could measure fluid velocity in pipes as taught by Moss.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIN Y ZHONG/Primary Examiner, Art Unit 2861